


EXHIBIT 10.41(a)


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED ADMINISTRATION AGREEMENT


This FIRST AMENDMENT (this “Amendment”), dated as of August 16, 2013, amends the
Second Amended and Restated Administration Agreement, dated as of June 3, 2004
(the “Administration Agreement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP)
LLC (formerly known as Cendant Rental Car Funding (AESOP) LLC), a Delaware
limited liability company (“ABRCF”), AESOP LEASING L.P., a Delaware limited
partnership (“AESOP Leasing”), AESOP LEASING CORP. II, a Delaware corporation
(“AESOP Leasing II”), AVIS RENT A CAR SYSTEM, LLC (formerly known as Avis Rent A
Car System, Inc.), a Delaware limited liability company (“ARAC”), BUDGET RENT A
CAR SYSTEM, INC., a Delaware corporation (“BRAC”) and AVIS BUDGET CAR RENTAL,
LLC (formerly known as Cendant Car Rental Group, Inc.), a Delaware limited
liability company (the “Administrator”). Unless otherwise specified herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
(i) the Definitions List attached as Schedule I to the Second Amended and
Restated Base Indenture, dated as of June 3, 2004, (as amended to date, the
“Base Indenture”), between ABRCF, as issuer, and The Bank of New York Mellon
Trust Company, N.A. (as successor in interest to The Bank of New York), as
trustee (the “Trustee”), as such Definitions List may from time to time be
amended in accordance with the terms of the Base Indenture, or (ii) the
Administration Agreement, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 16 of the Administration Agreement, the
Administration Agreement may be amended with an agreement in writing signed by
ABRCF, AESOP Leasing, AESOP Leasing II, the Administrator and the Trustee and
consented to in writing by the Requisite Investors;
WHEREAS, pursuant to Section 12.2 of the Base Indenture, the Administration
Agreement may be amended with the written consent of ABRCF, the Trustee, any
applicable Enhancement Provider, and the Requisite Investors;
WHEREAS, the parties desire to amend the Administration Agreement to subject to
certain restrictions, allow the Certificates of Title relating to the Vehicles
to be held at any titling service; and
WHEREAS, ABRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to consent, and the Trustee, each applicable
Enhancement Provider and the Requisite Investors have consented, to the
amendment of certain provisions of the Administration Agreement as set forth
herein;
NOW, THEREFORE, it is agreed:
1.Section 2(b)(ii) of the Administration Agreement is hereby amended by deleting
clause (y) thereof and inserting the following text in lieu therof:

-1-

--------------------------------------------------------------------------------




“(y) any other titling service, acting as agent for the Administrator, so long
as notice is provided to the Noteholders and the Rating Agency Consent Condition
is satisfied with respect to the possession of the Certificates of Title by such
titling service.”
2.This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Administration Agreement.
3.This Amendment shall become effective as of the date (the “Amendment Effective
Date”) on which each of the following has occurred: (i) each of the parties
hereto shall have executed and delivered this Amendment to the Trustee, (ii) the
Rating Agency Consent Condition shall have been satisfied with respect to this
Amendment and (iii) the Requisite Investors, the Trustee, ABRCF and, for any
applicable Series of Notes, each applicable Enhancement Provider, shall have
consented hereto.
4.From and after the Amendment Effective Date, all references to the
Administration Agreement shall be deemed to be references to the Administration
Agreement as amended hereby.
5.This Amendment may be executed in separate counterparts by the parties hereto,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument.
6.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.



-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
 
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
 
 
Title: Vice President, Assistant Secretary & Assistant Treasurer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
AESOP LEASING L.P.
 
 
 
 
 
 
 
 
By:
AESOP LEASING CORP., its general partner
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
 
 
Title: Vice President and Assistant Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
AESOP LEASING CORP. II

 
 
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
 
Title: Vice President and Assistant Treasurer

 
 
 
 
 
 
 
 
 
 
 
 
AVIS BUDGET RENTAL CAR, LLC
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
Title: Assistant Treasurer

 
 
Acknowledged and consented to:
 
 
 
 
 
 
 
 
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
 
 
 
 
 
 
By:
David H. Hill
 
 
 
 
Name: David H. Hill
Title: Vice President
 
 




--------------------------------------------------------------------------------









NEWYORK 8781688 (2K)
First Amendment to 2nd A&R Administration Agreement
2
 


